19-05053-cag Doc#97 Filed 03/10/20 Entered 03/10/20 15:26:40 Main Document Pg 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

  IN RE:
                                                CASE NO. 19-50900-cag
  LEGENDARY        FIELD EXHIBITIONS,
  LLC, et al.                                   CHAPTER 7

        DEBTORS.

  COLTON SCHMIDT, et al.,

        PLAINTIFFS,
                                                ADV. PROC. NO. 19-05053-cag
  v.
                                                JUDGE CRAIG A. GARGOTTA
  AAF PLAYERS, LLC, et al.,

        DEFENDANTS.

                    DEFENDANT THOMAS G. DUNDONʼS
       CERTIFICATE OF SERVICE FOR DEFENDANTS’ BRIEF IN SUPPORT OF
       MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM FOR RELIEF

        I certify that on March 9, 2020, I electronically filed Defendant Thomas G.

  Dundon’s Brief in Support of Defendant Thomas G. Dundon’s Motion to Dismiss, ECF

  No. 95, with the Clerk of Court for the U.S. Bankruptcy Court, Western District of Texas

  using the electronic case filing system of the Court. The electronic case filing system

  sent a “Notice of Electronic Filing” to all attorneys of record who have consented in

  writing to accept this Notice as service of this document by electronic means.




  DEFENDANT THOMAS DUNDON’S CERTIFICATE OF SERVICE FOR
  DEFENDANT’S BRIEF IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT        PAGE 1
19-05053-cag Doc#97 Filed 03/10/20 Entered 03/10/20 15:26:40 Main Document Pg 2 of 3



  Dated: March 10, 2020                          Respectfully submitted,

                                                 BELL NUNNALLY & MARTIN, LLP

                                                 /s/ Brent D. Hockaday
                                                 Jeffrey S. Lowenstein
                                                 Texas Bar No. 24007574
                                                 jlowenstein@bellnunnally.com
                                                 Alana K. Ackels
                                                 Texas Bar No. 24066760
                                                 aackels@bellnunnally.com
                                                 Brent D. Hockaday
                                                 Texas Bar No. 24071295
                                                 bhockaday@bellnunnally.com
                                                 2323 Ross Avenue, Suite 1900
                                                 Dallas, Texas 75201
                                                 214.740.1400 (Telephone)
                                                 214.740.1499 (Facsimile)

                                                 ATTORNEYS FOR DEFENDANT
                                                 THOMAS G. DUNDON




  DEFENDANT THOMAS DUNDON’S CERTIFICATE OF SERVICE FOR
  DEFENDANT’S BRIEF IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT    PAGE 2
19-05053-cag Doc#97 Filed 03/10/20 Entered 03/10/20 15:26:40 Main Document Pg 3 of 3



                                      SERVICE LIST

  Katharine Battaia Clark                         Brian S. Engel
  Hedrick Kring, PLLC                             Barrett Daffin Frappier Turner & Engel
  1700 Pacific Ave., Ste. 4650                    3809 Juniper Trace, Suite 205
  Dallas, TX 75201                                Austin, TX 78738
  Email: KClark@HedrickKring.com                  Email: brianen@bdfgroup.com

  Jonathon S. Farahi                              Randolph N. Osherow
  Boris Treyzon                                   342 W Woodlawn, Suite 100
  Abir Cohen Treyzon Sala, LLP                    San Antonio, TX 78212
  16001 Ventura Blvd., Suite 200                  Email: rosherow@hotmail.com
  Encino, CA 91436
  Email: JFarahi@actslaw.com                      Counsel for Trustee Randolph N.
  Email: btreyzon@actslaw.com                     Osherow

  Counsel for Plaintiffs

  William N. Radford
  Aaron B. Michelsohn
  Thompson, Coe, Cousins & Irons, L.L.P.
  700 N. Pearl Street, Twenty-Fifth Floor
  Dallas, TX 75201
  Email: wradford@thompsoncoe.com
  Email: amichelsohn@thompsoncoe.com

  Counsel for Defendant Charles “Charlie”
  Ebersol

                                                 /s/ Brent D. Hockaday
                                                 Brent D. Hockaday




  DEFENDANT THOMAS DUNDON’S CERTIFICATE OF SERVICE FOR
  DEFENDANT’S BRIEF IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT        PAGE 3
